office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 grglyer posts-125127-13 third party communication none date of communication not applicable uilc date date to jill k dunbar senior team coordinator collateral subject matter expert-corporate income and losses large business international from marie c milnes-vasquez chief branch corporate subject short_period return this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend purchaser target date date date year year ----------------------------------- ------------------------------ ---------------------------- ---------------------------- ----------------------- ------- ------- posts-125127-13 ------ ---- ------- -- -------- x y aa bb cc issue whether target became affiliated with the purchaser consolidated_group as of date the first day of year under purchaser’s theory that the benefits_and_burdens_of_ownership of additional target stock had already transferred from the sellers of target to purchaser and increased purchaser’s ownership of target to more than or whether target was not affiliated with the purchaser consolidated_group until after purchaser actually acquired the additional target stock that increased its ownership of target to at least of the vote and value of target’s stock conclusion under the relevant purchase agreements the vote and value of the additional target shares remained with sellers until purchaser actually acquired those shares therefore purchaser did not acquire the requisite vote and value of target until purchaser purchased those shares and they were released by the escrow agent to purchaser thus target was not affiliated with the purchaser consolidated_group until that acquisition and must file a short_period return from date until after purchaser actually acquired the additional target stock facts pursuant to a stock purchase agreement spa executed on date purchaser agreed to acquire of the single class of outstanding_stock of target from its shareholders sellers over the course of several purchases in year purchaser acquired x an amount less than of the target stock from the sellers pursuant to section aa of the spa purchaser and the sellers entered into an escrow agreement escrow agreement under the escrow agreement all of the target shares except for those shares the purchaser purchased in year were to be surrendered by the sellers to a third-party escrow agent section aa further provides that posts-125127-13 the escrow agent would release to purchaser any additional shares of target stock at the time it purchased those shares pursuant to section cc of the spa purchaser could purchase additional shares of target stock from the sellers during the first quarter of year the price of these shares would be determined by a formula based on the value of target as of date a date immediately prior to the beginning of year article bb of the escrow agreement provides that until those subsequently purchased shares were released to purchaser by the escrow agent the sellers remained the owners of those shares for all purposes including without limitation tax purposes further during the escrow period the sellers retained the right to vote such shares and to receive all dividends and distributions therefrom during the first quarter of year purchaser purchased these shares and then received them from the escrow agent as a result of this transaction purchaser owned y an amount more than of the target stock law and analysis law sec_1501 states an affiliated_group_of_corporations shall subject_to the provisions of this chapter have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter one for the taxable_year in lieu of separate returns sec_1504 provides that the term affiliated_group means a one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation but only if- b i the common parent owns directly stock meeting the requirements of sec_1504 in at least one of the other includible corporations and ii stock meeting the requirements of sec_1504 in each of the includible corporations except the common parent is owned directly by one or more of the other includible corporations under sec_1504 stock meets the requirements of that provision if it- a possesses at least percent of the total voting power of the stock of such corporation and posts-125127-13 b has a value equal to at least percent of the total value of the stock of such corporation analysis taxpayer’s argument purchaser argues that under the terms of the spa it was unconditionally and irrevocably obligated to complete the purchase of a precise number of additional target shares that would give it exactly y ownership of target for a purchase_price to be determined on date purchaser further argues that courts have established that a sale should be considered closed for tax purposes when there is a binding contract that legally obligates the parties to make the sale and the practical benefits_and_burdens_of_ownership have passed to the buyer see 115_tc_605 and 303_fsupp_583 n d ind aff’d 436_f2d_413 7th cir purchaser states that both target and purchaser reported the subject sale as closed on date the first day of year for tax purposes as well as for us gaap financial statement reporting purposes purchaser asserts that since it had acquired the benefits_and_burdens_of_ownership of those shares of target stock as of that date target was properly included in the purchaser’s consolidated federal tax_return group beginning on date purchaser asserts generally that this treatment accords with the consolidated_return treasury regulations although it does not analyze the specific affiliation requirements of sec_1504 service position under the consolidated_return provisions target is includible in the purchaser consolidated_group only when target is affiliated with the purchaser consolidated_group sec_1504 and in order to be affiliated members of the purchaser consolidated_group must own stock of target that constitutes at least of the vote and of the value of target and that ownership must be direct id because target has only one class of stock outstanding that single class of stock contains the sole voting power of target and the sole value ie the right of those shareholders to receive dividends and liquidating distributions from target as noted above purchaser argues that it acquired the benefits_and_burdens_of_ownership of the additional shares of target stock on date however the escrow agreement provides that sellers maintained the voting rights and the rights to all distributions on the escrowed stock until the date when those shares were actually paid for and were released to purchaser purchaser has provided no evidence that the parties modified the spa or the escrow agreement or in any other manner shifted to purchaser the vote and distribution rights on the escrowed stock during the escrow period thus there is no indication that purchaser held the vote and value in target - either directly or posts-125127-13 indirectly - during the escrow period rather the vote and value requirements were only satisfied after the shares left escrow purchaser appears to argue that the transfer of the benefits_and_burdens_of_ownership of these additional shares occurs on date a date immediately prior to the beginning of year because under the spa the purchase_price for these shares was computed based on the value of target as of that date purchaser further relies on case law that considers the timing of the transfer of beneficial_ownership for purposes of determining the holding_period for capital assets and thus for discerning long-term from short-term_capital_gain these cases are clearly distinguishable in that they do not implicate the very specific requirements for affiliation that are contained in sec_1504 and which control the resolution of the matter currently at hand target does not meet the requirements of sec_1504 and is not affiliated with the purchaser consolidated_group until the escrowed target stock is transferred to purchaser therefore target must file a short_period return from date until after purchaser actually acquired the additional target stock that increased its ownership of target to more than this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----------------------if you have any further questions in revrul_55_458 1955_2_cb_579 the service held that where a parent_corporation had purchased all of the outstanding_stock of another corporation but the stock was held in escrow as security for the purchase_price the parent_corporation could include the other corporation in its consolidated_return by the terms of the agreement executed by the parties the parent_corporation had all the rights of ownership of the stock including voting and dividend rights notwithstanding that the stock was held in escrow despite the escrow arrangement the revenue_ruling treated the acquiring parent as directly owning the escrowed stock because of the parent’s right to vote the stock and to receive distributions
